11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT


In the interest of E.S.L., a child               * From the 446th District Court
                                                   of Ector County,
                                                   Trial Court No. E-17-091-PC.

No. 11-20-00036-CV                               * March 5, 2020

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

          This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.